Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bullard v. Young, No. 5:12-ct-03093-FL (E.D.N.C. Aug. 22, 2012). We deny Appellants’ motion to compel an answer and for grant of motions filed in the district court. We dispense with oral argument because the facts and legal contentions are adequately *306presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.